Citation Nr: 0518958	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  04-03 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increase rating for right elbow injury, 
status post surgical removal of ulnar head, with degenerative 
changes, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from September 1961 to 
December 1968 and from May 1970 to September 1991.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina in March 2003, which denied the claim for an 
increased rating for the veteran's right elbow disorder.

FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The appellant's right elbow disability is manifested by 
degenerative changes and subjective complaints of chronic 
elbow pain with weakness and limitation of motion.  The 
veteran has a normal grip in the right hand, normal right 
upper extremity muscle strength and mild changes in extension 
and supination with pain on motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
right elbow disability have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.321, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.69, 4.71, 4.71a, Diagnostic Codes 5010-5211 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 
3.159(b)(2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence the VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

As will be discussed below, the VA has complied with the 
provisions of the VCAA.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in February 2003.  This 
letter addressed the requirements to establish an increased 
evaluation, informed the veteran of what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any additional evidence that was relevant to the 
case.  As such, this correspondence fully complied with the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holdings in Quartuccio, 
supra, and Pelegrini, supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, and the December 2003 Statement of 
the Case (SOC).  These documents served notice to the veteran 
of the law and governing regulations regarding his case, as 
well as the reasons for the determinations made with respect 
to his claim, and the evidence considered.  In pertinent 
part, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Thus, the duty 
to notify has been satisfied.

Regarding the VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  The record includes the veteran's service medical 
records, private medical records, and VA examination reports.  
When filling out his substantive appeal (VA Form 9), the 
veteran requested a hearing before the Board.  However, in 
June 2004, the veteran, through his representative, informed 
the VA that he no longer wished to attend a hearing.  Thus, 
the Board concludes that the duty to assist has been 
satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

Factual Background

In an April 1992 rating decision, the RO established service 
connection for the right elbow injury, and assigned a 10 
percent evaluation, effective October 1991.  In January 2003, 
the veteran submitted a claim for an increased rating for 
this condition.

At the veteran's March 2003 VA examination, the physician 
noted the history of a crushing injury to the veteran's right 
elbow, with extensive surgery and partial removal of the 
ulnar head.  The veteran informed the physician that, since 
the surgery, he had been unable to fully extend his elbow, 
but not had any other difficulty.  Within the past year, 
however, the veteran noted pain in flexion and rotation of 
his arm.  This pain did not occur on a daily basis.

The veteran also told the physician that the symptoms were 
more noticeable in cold and damp weather, and that "flare 
ups" of symptoms could last from seven to ten days.  During 
flare-ups the veteran's ability to turn doorknobs, shake 
hands, and play golf were impaired.  The veteran did not note 
any other limitations of function and did not use any 
assistance devices for his elbow.

Upon physical examination, the physician noted that the 
veteran was well developed.  He stated that the right elbow 
showed no edema, erythema, or heat.  Mild tenderness was 
noted above the olecraneon process.  The veteran was unable 
to fully extend the elbow, with extension limited to 20 
degree.  Maximum flexion of 145 degrees was recorded, with 
pain onset at 132 degrees of flexion.  Supination was limited 
to 50 degrees with pain setting in at that point.  Repetitive 
motion of the elbow changed the pain threshold upon flexion 
to 110 degrees.  There was no change in pronation or 
supination.  The physician's impression was status post 
fracture to the right elbow with residual limitation in 
extension of the joint and increasing intermittent pain.  X-
ray images of the right elbow revealed mild degenerative 
joint disease.  The examiner's final impression was status 
post fracture of right elbow with residual degenerative joint 
disease.

In a private examination dated April 2003, the physician, Dr. 
JJH, noted that the veteran had a "very grossly increased 
carrying angle of the right elbow," measured to be "about 
25 degrees."  The Dr. JJH stated that the veteran has about 
an 8-degree carrying angle on the left elbow.  He also stated 
that the veteran lacks about 20 degrees supination, but has 
full pronation.  Upon further physical examination, the 
physician noted that the veteran lacked some flexion and 
extension, and complained of weakness and pain.

Upon review of the veteran's x-rays, Dr. JJH noted a 
surgically removed radial head and extremely severe post-
traumatic arthritis of the elbow.  Taking the elbow through 
the range of motion resulted in crepitus, but no florid 
synovitis.

In discussion, the physician opined "I think the patient has 
profound and extreme 
x-ray changes."  Dr. JJH also stated that the veteran's 
reports of weakness were "quite believable."  For example, 
he noted that the veteran carries his briefcase in his other 
extremity because of weakness and pain.  Dr. JJH noted that 
the veteran was "doing a little better than you would think 
his x-rays would allow him to do...," but that the veteran 
guarded his activities.  The physician opined "[i]n a 
civilian setting, I would render his elbow impairment at 
100%."  He supported this opinion by stating "I think he 
has a 100% impairment rating because his elbow is totally 
worn out with post traumatic arthritis" and that surgery was 
not a treatment option.  The physician then projected that 
the veteran would experience progressive pain, weakness and 
loss of motion.



Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including § 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the regulations do not give past medical reports 
precedent over current findings.  Where entitlement to 
compensation has already been established, and increase in 
disability rating is the issue, the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2004); see also 38 C.F.R. §§ 4.45, 4.59 
(2004).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, i.e., the 
one predominantly used by the individual.  Only one extremity 
is considered major and a person is presumed to be right-
handed unless there is evidence of left-handedness.  38 
C.F.R. § 4.69.  The record indicates that the veteran is 
right handed.  Thus, the rating for the right elbow is to be 
made based on the right upper extremity being the major 
extremity.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The appellant's service-connected right elbow disability is 
rated 10 percent under Diagnostic Code 5010-5211 (2004).  38 
C.F.R. § 4.71a (2004).  However, the Board will consider all 
potentially applicable codes to determine if a higher rating 
is warranted.

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2004).  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  A 20 percent 
evaluation will be assigned under this code where there is x-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on x-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  Full forearm pronation 
is from 0 to 80 degrees and full forearm supination is from 0 
to 85 degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5206 a 10 percent evaluation requires 
that flexion be limited to 100 degrees.  A 20 percent 
evaluation requires that flexion be limited to 90 degrees.  A 
30 percent evaluation requires that flexion of the major 
upper extremity be limited to 70 degrees or that flexion of 
the minor upper extremity be limited to 55 degrees.  A 
40 percent evaluation requires that flexion of the major 
upper extremity be limited to 55 degrees or that flexion of 
the minor upper extremity be limited to 45 degrees or less.  
A 50 percent evaluation requires that flexion of the major 
upper extremity be limited to 45 degrees or less.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5206 (2004).

Under Diagnostic Code 5207, a 10 percent evaluation is 
warranted when extension of the forearm of the major or minor 
upper extremity is limited to 45 degrees.  A 20 percent 
evaluation requires that extension be limited to 75 degrees.  
A 30 percent evaluation requires that extension of the major 
upper extremity be limited to 90 degrees.  A 40 percent 
evaluation requires that extension of the major upper 
extremity be limited to 100 degrees.  A 50 percent evaluation 
requires that extension of the major upper extremity be 
limited to 110 degrees or more.  38 C.F.R. § 4.71a, 
Diagnostic Code 5207.

A combined limitation of flexion at 100 degrees and extension 
at 45 degrees warrants a 20 percent evaluation.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5208 (2004).

Under Diagnostic Code 5209, a 20 percent rating is warranted 
where there is other impairment of the elbow such as joint 
fracture with marked cubitus varus or cubitus valgus 
deformity with ununited fracture of the head of the radius in 
either the minor or major forearm.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5209 (2004).

A 20 percent evaluation is warranted for nonunion of the ulna 
of the minor upper extremity in the lower half.  A 30 percent 
evaluation requires nonunion in the upper half with false 
movement but without loss of bone substance or deformity.  A 
40 percent is warranted for false movement with a loss of 
bone substance (1 inch (2.5 centimeters) or more) and marked 
deformity.  38 C.F.R. § 4.71a, Code 5211.

Limitation of supination of either forearm to 30 degrees or 
less warrants a 10 percent evaluation.  Limitation of 
pronation of either forearm warrants a 20 percent rating if 
motion is lost beyond the last quarter of the arc and the 
hand does not approach full pronation.  38 C.F.R. § 4.71a, 
Code 5213.  

Upon consideration of the evidence and the rating schedule 
provisions noted above, the Board finds that an evaluation in 
excess of 10 percent for the veteran's right elbow injury is 
not warranted.  

Specifically, the competent medical evidence of record does 
not support even a non-compensable rating for limitation of 
flexion or extension of the right forearm under 38 C.F.R. § 
4.71a, Diagnostic Codes 5206 and 5207.  Specifically, the VA 
examination in March 2003 indicated the veteran's extension 
was limited to 20 degrees, and flexion was limited, at worst, 
to 110 degrees upon repetition.  The private physician who 
provided the veteran's subsequent examination in April 2003, 
only recorded that the veteran lacks "some flexion and some 
extension."  This subjective account cannot be accurately 
compared to the rating criteria in order to formulate a 
number that approaches the minimum compensable rating.

Likewise, because neither flexion nor extension is limited to 
the extent necessary, the veteran is not entitled to an 
increased rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5208.  

The provisions of Diagnostic Codes 5205, 5209, 5210, 5211 and 
5212, which provide for ratings in excess of 10 percent, have 
also been considered.  Diagnostic Code 5205 is not for 
application because the appellant has not demonstrated 
ankylosis of the right elbow.  There is no medical evidence 
of record demonstrating that the veteran has a flail joint of 
the right elbow, joint fracture with marked cubitus varus or 
cubitus valgus deformity with ununited fracture of the head 
of the radius, or nonunion of the ulna or radius to warrant a 
higher rating for his right elbow under under Codes 5209 to 
5212.  Current x-ray reports as reported by the VA examiner 
and the private examiner noted only degenerative joint 
disease.

Further, the Board has considered the provisions of 
Diagnostic Code 5213 based upon limitation of pronation and 
supination.  The evidence notes that the veteran has full 
pronation, therefore a rating in excess of 10 percent under 
this Code is not warranted.  The Board does note that the 
veteran has limitation of supination to, at worst, 20 degrees 
as shown on the private report.  However, this limitation 
does not meet the criteria for even a 10 percent rating under 
Diagnostic Code 5213.  

For the reasons stated above, the Board finds that the 
veteran does not meet the criteria for establishing an 
increased evaluation.  In rendering this decision, the Board 
has given due consideration to the veteran's complaints of 
pain, weakness, and his limitation of function during flare-
ups.  However, the Board finds the functional limitations 
imposed by his right elbow disability are adequately 
compensated by the 10 percent rating currently in effect.  

The Board has also considered the private physician's 
statement that the veteran's right elbow impairment would be 
"100%" in a civilian setting because the elbow is "totally 
worn out with post traumatic arthritis."  However, the 
physician has not explained the criteria he utilizes for such 
an evaluation.  Regardless, the Board is bound by VA 
regulations, which provide evaluations based upon the ability 
of the body as a whole to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10 (2004).  The 
percentages assigned to disabilities represent as far as can 
be practicably determined the average impairment in earning 
capacity resulting from the residual disability in civil 
occupations.  38 C.F.R. § 4.1 (2004).  

As an amputation of an arm with disarticulation at the 
shoulder warrants only a 90 percent evaluation under the 
rating schedule (see 38 C.F.R. § 4.71a, Diagnostic Code 
5120), the private physician's opinion as to a percentage of 
disability for the veteran's right elbow is clearly not based 
upon any pertinent VA regulatory standard, and is largely 
irrelevant for applying VA laws.  To the extent that his 
statement can be construed as merely indicating the severity 
of the veteran's right elbow disorder, the Board has taken 
such into consideration, but finds that the objective 
symptomatology supports the 10 percent evaluation currently 
assigned.


As a final matter, the Board has considered the provisions of 
38 C.F.R. 
§ 3.321(b)(1) pertaining to extraschedular ratings.  However, 
there is no 
competent medical evidence of record that suggests the 
veteran's right elbow disorder markedly interferes with his 
work or that he has been recently hospitalized for this 
condition.  Accordingly, the Board finds that the impairment 
attributable to the veteran's service-connected right elbow 
is adequately compensated by the current schedular rating, 
and it does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an increased evaluation for residuals of a 
right elbow fracture is denied.



	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


